— In a proceeding to invalidate the petition designating Benedict P. Vuturo, Charles Tomasella and Raymond J. Nugent as candidates in the Conservative Party primary election to be held on September 13,1983, for the office of District Court Judge, Fifth District, the appeal is from a judgment of the Supreme Court, Suffolk County (Corso, J.), dated August 19, 1983, which dismissed the application. Judgment affirmed, without costs or disbursements. The court properly dismissed the application because, as conceded, petitioner failed to serve notice of specifications of objections as required by 9 NYCRR 6204.1 (b). In addition, we note that candidates for a judicial office are exempt from the authorization requirement of subdivision 3 of section 6-120 of the Election Law (see Matter of Grancio v Coveney, 96 AD2d 917). Mollen, P. J., Gibbons, Brown and Rubin, JJ., concur.